Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

J & J Sports Productions, Inc., PLAINTIFF’S AFFIDAVIT

Plaintiff,
- against -
Case No.: 1:19-cv-03907-JPO
Francisco Mendez, individually and d/b/a
Mendez Boxing; and Mendez Boxing Fifth Ave., Inc.,
an unknown business entity d/b/a Mendez Boxing

Defendant(s).

 

STATE OF CALIFORNIA )
COUNTY OF SANTA CLARA *s

JOSEPH M. GAGLIARDI, being duly sworn, depose and state the following:

1. I am the President of Plaintiff, J & J Sports Productions, Inc., and as such I am fully
familiar with the acts, circumstances, and proceedings heretofore had herein.

2. [make this affidavit in support of Plaintiff's Application for Default Judgment.

3. J & J Sports Productions, Inc. is a closed circuit distributor of sports and entertainment
programming. Our company purchased and retains the exclusive commercial exhibition (closed
circuit) licensing rights to: "Saul Alvarez v Amir Khan WBC Championship Fight Program, telecast
nationwide on Saturday, May 7, 2016 (hereinafter the "Program"). This Program included the main
event between Saul Alvarez v Amir Khan, as well as all under-card bouts and commentary
encompassed in the television broadcast of the event. Our company thereafter marketed the
sub-licensing (commercial exhibition) rights to our company's commercial customers (e.g., casinos,
racetracks, bars, restaurants and nightclubs). At no time did J & J Sports Productions, Inc. sublicense

the Program to Francisco Mendez, individually and d/b/a Mendez Boxing or Mendez Boxing Fifth

Ave., Inc. an unknown business entity d/b/a Mendez Boxing (hereinafter "Defendant(s)"); moreover,
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 2 of 19

as J & J. Sports Productions, Inc. purchased and retains the exclusive commercial distribution rights,
no other company was authorized to transmit the Program to Defendant(s). In other words, the
Program was legally available to commercial establishments, including those in New York, only
through an agreement with. Plaintiff.

4, The contract attached as Exhibit 1" hereto is a true and accurate representation of the
original Closed Circuit Television License Agreement I signed to obtain the exclusive commercial
distribution rights to the Program.

5. With the advent of pay-per-view programming, we began to experience serious erosion
in the sales of our own proprietary programming to our commercial customers throughout the United
States. In response, we embarked upon a nationwide program to police our signals for the purpose
of identifying and prosecuting commercial establishments that pirate our programming, including
the Program that forms the subject of this lawsuit,

6. J & J Sports Productions, Inc. retained auditors and law enforcement personnel to detect
and identify signal pirates. To ensure that only locations that illegally obtained the Program were
visited by the auditors, our company compiled our confidential list of customers (authorized and
legal locations) who paid the required license fee to broadcast the Program, and this list was
distributed to participating auditing and law enforcement agencies in strict confidence.

7. The above-referenced Program contained several televised under-card bouts and, color
commentary, along with the main event. As set forth within the sworn affidavit of Jesse Divers, the
main event between Saul Alvarez v Amir Khan (which was part of the Program herein) was observed
as being unlawfully exhibited by the establishment doing business as Mendez Boxing. At no time
did Mendez Boxing ever lawfully license the Program from J & J Sports Productions, Inc. for such

a purpose.
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 3 of 19

8. Domestic commercial establishments that wished to broadcast the Program were required
to pay to my company a commercial sublicense fee to broadcast the Program. This sublicense fee
for the Program was based on the capacity of the establishment and varies for each event. (Rate Card.
Exhibit 2). The commercial sublicense fee for this establishment was $2,200.00.

9, It is essential that I communicate to the Court that to the best of my knowledge our
programming is not and cannot be mistakenly, innocently or accidentally intercepted. This is because
our programming is encrypted and it is only after we authorize a commercial activation that a
commercial establishment may broadcast our signal.

10. There are several methods by which a signal pirate can unlawfully intercept and broadcast
our programming - included among these are (without limitation):

A. The use of a "blackbox", "hotbox", or "pancake box" which is purchased for a fee and
when installed on a cable TV line will allow for the descrambled reception of a pay-per-view
broadcast, or

B. The use of a "smartcard" or "text card" or "programming card" which is purchased for a
fee and when installed on a LASS satellite receiver line will allow for the descrambled reception of
a pay-per-view broadcast, or

C. The purposeful misrepresentation ofa commercial establishment as a residential property
to allow the fraudulent purchase of pay-per-view (or prohibited) programming at the residential rate,
or, notwithstanding the existence of a commercial account, the purchase of the particular Program
by acommercial establishment at a residential rate in violation of the terms of service of the business
account provider.

D. The use of illegal cable drop or splice from an apartment or home adjacent to the

commercial establishment premises: (which would purchase the broadcast at a residential price and
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 4 of 19

divert the program to the commercial establishment), and/or

E. The purchase of other illegal unencryption devices, and the purchase of illegal satellite
authorization codes which are readily available on the internet, in trade publications, and through
“word of mouth."

11. By way of information, I wish to explain to the Court how the encryption process works.
In the parlance of the industry, my company is known as a “closed-circuit distributor". This term
dates back to the days when sporting events were exhibited to viewers at venues (i.e., theaters,
armories, banquet halls, auditoriums) that were leased and the television broadcast signal of the
event being exhibited at these venues was transmitted on a closed-circuit basis. In order to safeguard
against the unauthorized interception or receipt of the Program, the interstate satellite transmission
of the Program was electronically coded or scrambled and was not available to or intended for the
use of the general public. If a commercial establishment was authorized by Plaintiff to receive the
Program, the establishment was provided with the electronic decoding equipment and the satellite
coordinates necessary to receive the signal, or the establishment's cable or satellite provider would
be notified to unscramble the reception of the Program for the establishment, depending upon the
establishment's equipment and provider. (Aside from these commercial activations our company
maintains no other relationship with programming providers.)

12. Itis respectfully submitted to this Honorable Court that the unchecked activity of signal
piracy not only has resulted in our company's loss of several millions of dollars of sales revenue, but
also has a detrimental effect upon lawful residential and commercial customers of cable and satellite
broadcasting whose costs of service are increased significantly by these illegal activities, including
the deprivation of tax revenue to the communities where our potential customers reside, and the

denial of benefits such tax revenue would provide the residents of such communities.
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 5 of 19

13. The persistent signal piracy of our programming costs our company, our customers, and
their communities, millions of dollars annually resulting, in significant part, from the perceived lack
of significant consequences (including nominal or minimal damage awards by the Courts that hear
our cases).

14, For these reasons | ask this Honorable Court to grant up to the maximum allowance for
statutory damages due to the fact that such actions are actions are per se intentional and, and do not
and cannot occur without willful and intentional acts purposely designed to obtain our programming
unlawfully.

15. Some courts have placed undue weight upon whether the promotion of programming by
the signal pirates (rather than the exhibition of the programming itself) was done willfully and/or for
commercial benefit. | would ask this Court to recognize that the willful and purposeful acts
necessary to intercept and exhibit the programming precede whatever steps are (or are not taken) by
the pirate establishment to promote our programming to their customers.

16. Based on my experience in the industry, pirates do not generally advertise the fact that
they intend to exhibit our programming unlawfully to the public for the practical reason that they
wish to avoid the unessential risk of detection. This of course does not preclude the very real
possibility that the unlawful exhibition may well have been promoted by word of mouth or
advertising that went undetected by our auditors, to their own customers to increase their financial
gain on the night our programs are broadcast at their establishment.

17. Based on my experience in the industry, it is extremely unlikely that a pirate
establishment would increase the costs of food or drink on the evening they broadcast one of our
programs unlawfully. In fact, it is uncommon that even our legal locations would employ such a

method to recover some of our commercial license lee back from their own customers. Our auditors
_ Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 6 of 19

do not benchmark the prices charged for food or drink at the pirate locations subsequent to
conducting the field surveillance on the evening our programming is broadcast, and thus it is
undetermined whether the prices paid by an auditor at a pirate location on the night of the Program
are in fact less than or equal to the normal prices charged by the pirate establishments.

18. Based on my experience in the industry, the overwhelming majority of pirate
establishments do not, and likely will not ever charge a cover or door charge to their customers on
the evening our programming is exhibited. To do so would defeat the very purpose of pirating our
programming in the first place, i.e., to lure or retain customers who seek to be entertained by our
programming. If the pirate demanded a cover charge of its patrons then the competitive advantage
the pirate held over our lawful (who regularly impose a cover charge), would dissipate and the
pirate's patrons would be faced with a choice of viewing our programming at the pirate establishment
or at our lawful customer's locations where the broadcast environment may be much more attractive
(i-e., more monitors, bigger monitors, no risk of interference or interception, etc.).

19. Mendez Boxing had no justification to steal our programming and exhibit it for its own

financial benefit, and its actions denied our company of the commercial license fee to which it was

¢ hele:

seph le President dott
&J Sports Productions, Inc.

rightfully entitled.

  

  

See attac hed notar'izati on
. Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 7 of 19

CALIFORNIA JURAT WITH AFFIANT STATEMENT GOVERNMENT CODE § 8202

PERSE EASES ae ea SS

    

   

SEES n SRSA BIO

48 See Attached Document (Notary to cross out lines 1-6 below)
01 See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)

 

 

 

 

 

 

Signature of Document Signer No. 1 Signature of Document Signer No. 2 (if any)

 

Anotary public or other officer completing this certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

State of California Subscribed and sworn to (or-affirmed) before me
County of Santa Clara on this St. aay of Sulu ,2019_,
by Date nth Year

(1) Joseph, M. Gag liards
fandy2)_N-@ ),

Names) of Signer’)

»

 

 

] MEER SHARON CUNNINGHAM *
Ete Commission # 2133061

  

 

S| Notary Public - California 3
4 Santa Clara County = proved to me on the basis of satisfactory evidence to
Serene My Comm. Expires Nov 10, 20190 be the person(s) who appeared before me.
yf?
Signature
Place Notary Seal and/or Stamp Above Signature of Notar#Public
OPTIONAL

 

 

Completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document

Title or Type of Document:_ 7 lat nti YQ ‘6 AX idevit
Document Date: “<Tuly 520 | gq Number of Pages: 4

Signer(s) Other Than Named Above: ___ NO Ne.

 

 

 

be rccrecwryerres
Sea

 

erearyer yee oy ESOTERIC Ct aa pe a Sa Nr pa

WMendex Boxing FiXth Me .

 

©2017 National Notary Association

T-7?- BIL
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 8 of 19

Exhibit 1
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 9 of 19
87/19/2818 15:18 14985493498 JJ SPORTS PROD PAGE 92/89

GOLDEN BOY PROMOTIONS, LLC
626 Wilshire Bivd., Suite 350
Los Angeles, California 90017

March 31, 2016

VIA EMAIL
| & J Sports Productions, Inc.

_ 2380 South Bascom Avenue, Ste. 200
Campbell, CA 95008

Attention: J.M. Gagliardi
RE: CLOSED CIRCUIT TELEVISION LICENSE AGREEMENT

Saul “Canelo” Alvarez v. Amir Khan

Scheduled 12 round Middleweight Championship Bout
Plus selected undercard bouts

(Fighters subject to change)

T-Mobile Arena
Las Vegas, Navada
Saturday, May 7, 2016

Gentlemen:

This will confirm the terms of our agreement whereby GOLDEN BOY PROMOTIONS LLC
("Promoter") hereby grants to J&J Sports Productions (“J&J” “you" or "Licansee") the exclusive
license to exhibit Promoter's live English language telecast (the “Telecast”) of the captioned Bout
and accompanying undercard matches (the “Event”}, simultaneously with the Event, only within
the fifty states of the United States of America (with the exception of Clark County Nevada, which
shall be “blacked out” unless Licensee receives written authorization by Promoter to exhibit the
Event within Clark County) and Canada (the "Territery"}, only at commercial closed circuit
television exhibition outlets, such as bars, clubs, lounges, restaurants and the like, each with a
fire code occupancy capacity not te exceed persons per outlet (except for outlets within
casinos where the seating capacity may exceed persons per outlet), located within the
Territory. The Exhibition rights granted herein de not include any rights to exhibit the Telecast
in the Commonwealth of Puerto Rico, Mexico, transmissions to hotel guest rooms, in-flight
aircraft or other transportation facilities, nor does it include the right to exhibit the Event in any
language other than English (which is expressly reserved by Promoter}. Any proposed closed
circuit exhibition of the Event at arenas, racetracks or theaters (if Promoter does not execute the

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 10 of 19
87/19/2816 15:18 14995493498 JJ SPORTS PROD PAGE 93/89

Fathom Agreement as defined below) shall be subject to the prior written approval of Promoter,
which approval may be granted or refused in the discretion of Promoter.

1. License Fee. As full and complete compensation for the rights granted to Licensee
by Promoter, you shall pay to Promoter the license fee calculated as follows:

a. Licehsee shall pay the Minimum Financial Guarantee of
_ (the "Minimum Financial Guarantee"),

pursuant to the provisions ot paragraph 2;

. Then, the amount of all gross revenues in excess of the first’
.{(which threshold amount Licensee shall
retain in recoupment of the Minimum Financial Guarantee) which Licensee receives from all
closed circuit television exhibitions of the Event in the Territory shall be payable as follows:

to Licensee;

ii, Deduct Marketing and credit card costs up t . of
revenue;
ifi. Deduct Sales cornmission up 5
iv. The remaining revenue balance shall be
to Licensee.
b. For avoidance of doubt, if Promoter executes the Fathom Agreement (as

defined below}, then Licensee shall not license any theaters in the Territory and License Fees shall
expressly exclude any and all revenues and monies derived from or relating to the sale, license
or other exploitation of the rights granted to Fathom pursuant to the Fathom Agreement.

c. All amounts which are to be deducted or withheld by your sublicense
exhibitors, sales agents or distributors from payments to you or your sublicensees shall be subject
to the mutual agreement of Promoter and Licensee but shall not ex
of gross revenues (excluding authorization fees) from each outlet from exhibition of the Event.

d. In the event that you should sublicense an outlet for a fixed lump sum or
for a license fee which includes a guaranteed amount which is not exceeded by your share of
revenues frora that outlet, you shall include in gross revenue hereunder the amount equal to

“such lump sum or guarantee.

@. You shall provide the services of a duly authorized representative of your
organization who shall be present at each licensed and sublicensed outlet immediately prior to

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 11 of 19
@7/19/2816 15:18 14885483498 JJ SPORTS PROD PAGE 84/a9

and during the telecast of the Event, to monitor compliance with the terms of this Agreement
and report on attendance figures and the collection of admissian fees.

f, You shall be entitled to deduct and withhold, for advertising and publicity
purposes, up to «.. of gross revenues from exhibition locations which you license
directly to operators, other than Licensee or its affiliates, without any commission or distribution
fee to third party sales agents or distributors.

gE. Licensee shall be responsible for all of its local advertising materials, such
as posters, press kits and slides, including the option to use Event posters to be supplied by HBO-
PPV. All advertising materials shall be subject to Promoter’s prior written approval.

h. The calculation of gross revenues shall not include the amount of any fees
or taxes referenced in this Agreement paid or required to be paid hereunder.

i, Licensee acknowledges that Promoter intends to enter into an agreement
with Fathom for the sale, license or other exploitation of the rights of the Event and its exhibition
in movie theaters,

j. Licensee agrees to authorize the exhibition of the Event in Las Vegas casino
at the sole direction of Promoter. For avoidance of doubt, License Fees shall expressly exclude
any and ail revenues and monies derived from or relating to the sale or license of the exhibition
of the Event at casino locations in Las Vegas.

2. Minimum Financial Guarantee and License Fee Overage Payments.

a. As minimum guarantee and non-refundable advance against the License
Fee due to Promoter pursuant to Paragraph 1 of this Agreement for the
Event, you shall pay to Promoter the sum of .

, hot later than ten

foe tees

_ business days prior to the Event; and
b. The Minimum Financial Guarantee amount shall be paid by:

i, a certified check or bank cashier's check payable to "Golden Boy
Promotions, LLC" in such amount; or

ii. bank wire delivered to:

Name of Bank

Bank Street Addrass
City, State, Zip Code
Attn.:

Bank Routing Number

3

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 12 of 19
@7/19/2816 15:18 14985493498 JJ SPORTS PROD PAGE 5/89

Account No.
(to be provided by Promoter)

C. Payment of all license fee amounts in excess of the applicable Minimum
Financial Guarantee for the Event shall be due and payable to Promoter
not later than te business days after the Event,

3. Compatible Decoding Equipment. You and your sublicensees shall be responsible
to obtain, at your or their cost and expenses, either:

a. Authorization to receive the Event through the services of one or more
direct satellite suppliers ("DSS"), such as DirecTV or DISH Network, to be selected by you and
approved by Promoter in writing in advance; or

b. if Promoter licenses VUBIQUITY (formerly ABAIL-TVN) to distribute the
Event by C-Ban and so notified Licensee, authorization to receive the Event through VUBIQUITY,

ct. DSS and VUBIQUITY, if applicable, shail be responsible for the encoding
and decoding of their retransmitted signals.

d. You shall not charge decoder rental or authorization fees to your
sublicensees in excess of per decoder or authorization. Any additional
equipment charges to your sublicensees shall be at your cost.

4, Addressing of Decoders

. a Promoter shall deliver either, as Promoter shall elect in its discretion, (i)
the encrypted transmission of the video and audio signal of its telecast of the Event to a domestic
satellite or other delivery point from which the signal is capable of being received by DSS and
VUBIQUITY, for redistribution to your designated outlets or (il) by fiber optic cable to a delivery
point at which the signal is capable of being received by DSS and VUBIQUITY, for redistribution
to your designated outlets. Such delivery to the delivery point shall constitute full and complete
discharge of the obligations of Promoter to you hereunder. DSS and VUBIQUITY, if applicable, as
the case may be, shall have the responsibility to address and authorize decoders for your

authorized sublicensees. You shall be responsible for all charges for addressing and authorizing
your sublicensees, as well as all costs and expenses necessary for the reception of the signal and
for the projection at the outlets.

b. Promoter shall have no responsibility for your decoder authorization fees,
and Promoter shall have no responsibility or liability to you or your sublicensees for any technical
failures which may occur in connection with the authorizing of decoders for your sublicensed
closed circuit exhibition outlets or in connection with any retransmission or authorizing by DSS
or VUBIQUITY, and in such case, you remain responsible for payment of the License Fee to
Promoter

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 13 of 19
87/19/2816 15:19 14985493498 JJ SPORTS PROD PAGE 96/89

c. You shall instruct DSS and VUBIQUITY, if applicable, to provide directly to
Promoter, qn the first business day after the Event, their complete final sublicense reports which
shall indicate the name, address and city of each sublicensed outlet and the decoder number for
each sublicensed outlet.

5. Pay-Per-View Exhibitions, Delayed Pay Cable Telecasts and Online internet
Transmissions.

 

You acknowledge the Promoter will be licensing the live and delayed cable television,
direct broadcast satellite television and digital online internet transmissions and exhibitions of
the Event in the Territory on a residential pay-per-view basis, with subsequent pay cable delayed
telecasts, and that you shall have no interest or participation in such exhibitions or any other
exploitation of the Event. Accordingly, Licensee has no right to record, duplicate or copy the
Event by any means or to exhibit, reproduce or retransmit the Event or any portion thereof. The
Telecast shall be exhibited in its entirety without alterations or changes of any nature,
simultaneous with the Program.

6. Anti-Piracy,

You and your sublicensees shall use their reasonable best efforts to employ adequate
security systems and other measures to prevent theft, pirating, copying, duplication or
unauthorized exhibition or transmission of the Event, You and your sublicensees shall promptly
advise Promoter of any piracy {i.e., unauthorized use or proposed use) of the telecast in the
Territory. Promoter and Licensee, acting jointly, shall have the right ta commence or settle any .
claim or litigation arising out of the alleged piracy, use or proposed use of the telecast in the
Territory. Promoter and Licensee shall notify each other in writing and shall consult with each
other and mutually agree before commencing or settling any such claim or litigation in the
Territory. Any damages, whether statutory, compensatory, punitive or otherwise, which
Promoter or Licensee may recover from the theft, piracy, copying, duplication, unauthorized
exhibition or transmission of the Event in the Territory, after payment of reasonable legal fees
and disbursements, shall constitute gross revenues from the Event, to be shared by, and
distributed to, Promoter and Licensee as provided in Paragraph 1 of this Agreement. Licensee
shall advance all required legal fees and. disbursements, subject to recoupment from any
application recovery, and shall report all expenses, settlaments and recoveries to Promoter ona
quarterly basis. Your sublicensees shall have no right to commence or settle any claim or
litigation arising out of the alleged piracy of the telecast hereunder without the prior written
consent of Promoter.

7. Private Showings. Promoter shall have the right, at its cost and expense and upon
written notice to you, to conduct or authorize others to conduct up tc complimentary
private showings of the telecast of the Event within the Territory, with no admission charge and

_ no advertising or advance publicity for such private showings.

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 14 of 19
87/19/2816 15:18 14985483498 JJ SPORTS PROD PAGE 87/89

8. Attachments. Annexed to this Agreement as exhibits are the following
documents, the terms and conditions af which are incorporated herein as if sat forth in their
entirety:

a. Closed Circuit Television Sublicense Agreement which you and your

sublicensee shal] complete and sign with respect to each closed circuit television outlet you may
sublicense. YOU SHALL NOT ENTER INTO ANY SUCH AGREEMENT WITHOUT FIRST OBTAINING,
PRIOR TO THE TELECAST OF THE EVENT, THE WRITTEN CONSENT AND APPROVAL OF PROMOTER
TO THE TERMS THEREOF AND WITHOUT OBTAINING THE COUNTER-SIGNATURE OF PROMOTER
ON THE SUBLICENSE AGREEMENT.

b. Closed Circuit Television Standard Terms and Conditions which shall apply
to this Agreement as well as to the Closed Circuit Television Sublicense Agreement. YOU SHALL
ATTACH A COPY OF THE STANDARD TERMS AND CONDITIONS TO EACH SUCH SUBLICENSE
AGREEMENT,

9, Defaults,

a. Your failure to deliver the Minimum Financial Guarantee as provided in
Paragraph 2 hereof or ta pay the license fee as provided in Paragraph 1 hereof orto pay the signal
delivery fees or equipment expenses as provided in Paragraph 3 hereof or ta comply with any
other material term or condition of this Agreement or of the annexed agreements or the
Standard Terms and Conditions shall permit Promoter, in addition to all of its other rights and
remedies, to cancel this Agreement with you at any time without any further liability or obligation
to you and to retain all monies paid to Promoter prior to such cancellation. Provided, however,
that before Promoter may exercise any remedy with respect to any such default, Promoter must
(i) provide Licensee with written notice specifying such default and (ii) if and to the extent that
time reasonably permits prior to the event, provide Licensee with up to seven (7) days after
Licensee's receipt of such default notice within which to cure such default.

b. if, in violation of the provisions of this Agreement, you or a sublicensee
exhibits the Event in an outlet with a fire code occupancy limit in excess of persons (except
casino locations), then, in addition to the license fee for such outlet as provided in Paragraph 1,
and in addition to and not in limitation of or in lieu of any ather rights or remedies Promoter may
have under this Agreement, at law or in equity, including, without limitation, Pramoter’s rights
to indemnification hereunder, Licensee shall immediately pay to Promoter an amount equal to
the following for each such outlet that violates the aforesaid restriction: the sum of the fire code
occupancy capacity of the outlet multiplied by of the face amount of the highest ticket or
admission price for the Event at that outlet. You agree that this payment is reasonably calculated
to reimburse Promoter for its damages in the event of such violation of this Agreement.

 

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 15 of 19
@7/19/2@16 15:18 14985493498 JJ SPORTS PROD PAGE 68/83

10. No Packaging with Other Events.

You shall not sublicense closed circuit television rights to the Event to exhibitors as part
of a package which includes other boxing programs or bouts not included in this Event without —
the prior written consent of Promoter.

i Reports, Collection and Accounting.

a. You shail be responsible for collection of all monies from outlets, and shall
make all payments and provide all reports pursuant to Paragraph 4 of the Closed Circuit
Television Standard Terms and Conditions and shall provide Promoter with copies of all reports

- received from sublicensed outlets. You shall distribute to Promoter all amounts due for
exhibition rights to the Event, with no deductions, set-offs or haldbacks whatsoever.

b, In addition to the reports required in the Closed Circuit Television Standard
Terms and Conditions, you shall provide Promoter with:

Separate reports no later than 72 hours, 48 hours, and 24 hours before the Event
and one week following the Event, including the name, locations and licanse fee for each closed
circuit exhibition outlet and including method of signal delivary to each outlet and the
information required in Paragraph 10(d) of the Closed Circuit Television Standard Terms and
Conditions.

Promoter's representatives shall have the right to visit your offices and each
outlet at any time during normal business hours prior to the Event and after the Event to obtain
and verify such information, in person or electronically, and to make arrangements for the
payment of all license fees due to Promoter promptly following the Event.

All contracts and reports shall be sent to:

Golden Boy Promotions, LLC
626 Wilshire Blvd. Suite 350
Los Angeles, CA 90017

12. Confidentiality. Neither party shall disclose to any third party (other than its
‘amployees and agents, in their capacity as such, on a need-to-know basis), any information with
respect to the terms and provisions of this Agreement except: (i) to the extent necessary to
comply with law or the valid order of a court of campetent jurisdiction, in which event the party
seeking disclosure shall so notify the other party as promptly as practicable (if possible, prior
to making such a disclosure), (ii) as part of normal reporting or review procedure to its banks,
auditors and attorneys and similar professionals, provided that such banks, auditors and
attorneys and similar professionals agree to be bound by the provisions of this paragraph, and
(iif) in order to enforce its rights pursuant to this Agreement.

7

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 16 of 19
87/19/2816 15:18 149854a3498 JJ SPORTS PROD PAGE 99/99

13. Entire Agreement. This Agreement supersedes and terminates all prior agreements
between the parties hereto and their affiliates with respect to the subject matter contained
herein, and this Agreament embodies the entire understanding between the parties relating to
such subject matter, and any and all prior correspondence, conversations and memoranda are
merged herein and shall be without effect hereon. It may not be altered, amended or discharged,
except by a subsequent writing signed by the parties hereto, The laws of the State of Nevada
applicable to contracts executed and to be fully performed in the State of Nevada shall govern
this agreement, and execution of the agreement shall constitute the consent of Licensee and any
sublicensee to exclusive jurisdiction of Nevada. Any dispute, controversy or claim arising out of
or relating to this Agreement, including the formation, interpretation, breach or termination
thereof, including whether the claims asserted are arbitrable, will be referred to and finally
determined by arbitration in accordance with the JAMS Commercial Arbitration Rules before a

- single arbitrator who shall be selected by the parties to the arbitration and who shall be a retired
judge or justice. If the parties are unable to select an arbitrator, the arbitrator will be selected in
accordance with the JAMS Rules. The place of arbitration will be Las Vegas, Nevada. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The prevailing Party in arbitration shall be entitled to its reasonable costs, including the

_ costs of arbitration, and attorneys’ fees.

Very truly yours,
_ BOY PROMGTIONS, LLC

By: tha alall

fhe sipatre

Please confirm your agreement with the above by signing an vin the attached copy
_of this letter. This Television License Agreement shall not become effective unless and until
Promoter has accepted and signed this Agreement and returned one copy to you.

ACCEPTED AND AGREED:

J&J Sports Productions, Inc.

Lin Uy
jo

BY SIGNING THIS AGREEMENT, LICENSEE ACKNOWLEDGES HAVING READ THE CLOSED
CIRCUIT TELEVISION STANDARD TERMS AND CONDITIONS AND CONFIRMS ITS AGREEMENT
THERETO. NO CHANGES ARE AUTHORIZED IN THE CLOSED CIRCUIT TELEVISION STANDARD
TERMS AND CONDITIONS.

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 17 of 19

Exhibit 2
Mas.

Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 18 of 19
3.2017 3:30?N G&G CLOSED CIRCUIT EVENTS No. 0297 PL 2

=> CALL TO ORDER: 1-888-258-7115

 

WWW, asp OTESEV00 nt

Saturday, May 7th, 2016 99mET/GpmPT

From T-Mobile Arena, Las Vegas, Nevada
WEC World Middleweight Title

Saul “Canelo” Alvarez

vs
Amir Khan
Capacity . Price
1-100 $2,200.00
101 - 200 $3,200.00
201 - 300 $4,200.00
301 - 500 $5,200.00

-DirecTV/DISH HD And SD Activation is included.
Cable clients - provider will bill Signal Fee

-Texas locations add 0.03% State tax.

1-888-258-7115
2380 South Bascom Avenue, Suite 200 « Campbell, CA 95008 © Tel: (408) 369-8022 « Fax: (408) 369-8096

 

 
Case 1:19-cv-03907-JPO Document 20 Filed 07/17/19 Page 19 of 19

CERTIFICATE OF SERVICE

I hereby certify that on J uly _''T., 2019, the foregoing document was filed with the Clerk
of the Court and served in accordance with the Federal Rules of Civil Procedure, the Southern
District's Local Rules, and this Court’s requirement of certified mail service upon the following
parties and participants:

Francisco Mendez
301 W 130" Street #LB New York NY 10027

Mendez Boxing Fifth Ave., Inc.
23 E 26" Street, New York NY 10010

LL

(JAMYLAA MARTINEZ Sf

Dated: July _{7_, 2019

 
